Citation Nr: 0917671	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  05-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lupus, to include as secondary to herbicide exposure.  

2.  Entitlement to an initial disability rating in excess of 
20 percent for weakness of the right lower extremity 
secondary to cerebrovascular accident.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified before the undersigned at a Board hearing at the RO 
in August 2007.  

The issues on appeal were previously before the Board in 
November 2007 when they were remanded for additional 
evidentiary development and to cure a procedural defect.  

In correspondence which was received by VA in February 2009, 
the Veteran raised a claim of entitlement to service 
connection for a disorder of the pancreas.  As this matter 
has not been developed or certified for appeal and is not 
inextricably intertwined with the issues now before the 
Board, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a statement which was received by VA in February 2009, the 
Veteran asserted that the symptoms of right lower extremity 
weakness was worsening.  He reported that there were updated 
treatment records of his available at the VA medical center 
located in Charleston, South Carolina.  He requested that 
these records be obtained if necessary to support his claim.  
VA has no way of knowing if these records would support his 
claim.  The records should be obtained and associated with 
the claims file.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (VA is deemed to have constructive 
notice of the existence of any evidence, including treatment 
records, in the custody of a VA facility).

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for lupus, to include as secondary to herbicide 
exposure, the Board remanded the matter in November 2007 to 
provide the Veteran with notice which complies with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Again, 
under Kent, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In so doing, 
VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The question of 
what constitutes material evidence to reopen a claim for 
service connection therefore depends on the basis on which 
the prior claim was denied.

Such was not accomplished in the present case.  While its 
April 2008 letter provided notice of what was needed to 
reopen a claim and provided definitions of new and material 
evidence, the explanation/discussion as the bases of the 
final prior denial made no sense.  It simply stated that 
"[y]our claim was previously denied because it was not 
pertinent to this issue.  Therefore, the evidence you submit 
must relate to this fact."  These statements provide the 
Veteran with no explanation as to the basis of the final 
prior decision or the type of evidence he needed to submit to 
reopen his claim.  Put another way, the AMC failed to provide 
the Veteran with proper notification which complies with 
Kent.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for either of the disabilities on 
appeal since discharge.  After securing 
any necessary releases, obtain those 
records identified by the Veteran which 
have not already been associated with the 
claims file to the extent possible.  
Regardless of the Veteran's response, 
obtain all outstanding VA medical 
records.  The Board is particularly 
interested in obtaining the Veteran's 
medical records which were generated at 
the VA medical center located in 
Charleston, South Carolina.

2.  The AMC/RO should send the Veteran 
notification which complies with the 
holding in Kent v. Nicholson.  The notice 
should specifically inform the Veteran 
why the claim of entitlement to service 
connection for lupus was previously 
denied and what constitutes material 
evidence for the purpose of reopening the 
claim.

3.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




